Citation Nr: 1703004	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  09-28 545	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appeal was subsequently transferred to the RO in Louisville, Kentucky. 

In October 2010, the Veteran presented testimony at a personal hearing conducted at the Louisville RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and who is rendering the determination in this case.  A transcript of this hearing is in the Veteran's claims folder.

In June 2011, the Board remanded the claim for service connection for hepatitis C for additional development.  In April 2016 the Board sought a medical opinion from the Veterans Health Administration (VHA), which was submitted in June 2016.  After a request for clarification, the VHA examiner provided an addendum opinion in August 2016.  The Veteran was notified of this opinion by an August 2016 letter and was provided a 60-day time period for response.

The Board notes that the claim for service connection for a low back condition, to include as secondary to the service-connected bilateral foot disorder, was perfected, but is not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to claim for service connection for a low back condition the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  This issue will be the subject of a later Board decision as appropriate.

As a procedural matter, the Veteran is currently unrepresented in his appeal.  In June 2006, he appointed the Disabled American Veterans (DAV) as his representative.  See VA Form 21-22 dated June 12, 2006.  In a written statement received in November 2016, however, the Veteran revoked the power of attorney for the DAV and has not notified the Board of any new representation.  Accordingly, the Board has determined that he will be proceeding without representation.


FINDINGS OF FACT

The Veteran's hepatitis C is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, notice was provided by correspondence in August 2007.  The claim was last readjudicated in June 2013. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment, post-service treatment records and Social Security Administration disability records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  Additionally, a VA examination addressing the claim for service connection was obtained.  A VHA opinion was obtained in June 2016 and followed by a clarification opinion in August 2016.  As the requested examination was conducted by a competent clinician, the expert opinion was provided by the appropriate medical professional, and both considered the Veteran's claims file and medical history in their reports in addition to providing pertinent information to include etiological opinion, complete with rationale, the Board finds that such examination and opinions are adequate to adjudicate the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

With respect to disability, the term "service-connected" means that such disability was incurred or aggravated, in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 101 (16).  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 105 (a).  A disease or injury that is the result of the Veteran's own willful misconduct is not one incurred or aggravated in the line of duty.  38 C.F.R. § 3.1 (n).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n). 

Direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA compensation benefits for claims filed after October 31, 1990.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.1 (m)-(n), 3.301.

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he contracted hepatitis C during service.  He testified that he got a tattoo around his birthday prior to going to Germany and then when he went to Germany, he was introduced to intravenous (IV) drugs and tried them a few times.  He also reported having donated blood in service as possible risk factor for hepatitis C.  Reportedly,  when he returned to the United States after his service in Germany, he received in-service treatment for his drinking.  He also asserted that he was told that he could not donate blood/plasma after 1983 or 1984 because something was wrong, but he was not told what was wrong.  The Veteran also reported that he used IV drugs after service. 

It is not disputed that the Veteran is currently diagnosed with hepatitis C, as post-service treatment notes dating from as early as 1997 show a diagnosis and treatment for the condition. 

The service treatment records show that the Veteran sought treatment for alcohol abuse in March 1982.  He reported on the intake form that he never used any of the other drugs on the list besides alcohol.  It was noted that he had a five to six year history of binge drinking.  He was given Antabuse.  On his June 1982 separation examination, there was no indication that the Veteran had a tattoo.  It was noted that he had intermittent UGI (upper gastrointestinal) distress and was taking antacids. 

The post-service medical evidence dates from 1982 to the present.  A December 1982 private treatment record from U.L.H. showed that the Veteran had contact with an IV drug abuser and had anal genital homosexual contact.  He denied drug abuse but admitted to experimenting with a number of recreational drugs.  The record contains many laboratory results dated in December 1982 to include those relating to liver function and hepatitis. 

VA records reflected that the Veteran began abusing cocaine around 1985.  A May 1993 private treatment record from G.M.H.I. indicated that the Veteran first used cocaine at age 20 and had some IV history with cocaine.  VA treatment records in 1989 and 1990 documented IV drug use.  An October 2009 VA record revealed that the Veteran reported using heroin at age 19, prior to service, as he did not enter the service until he was approximately 23 years old. 

The record documented the Veteran's long history of drug and alcohol abuse.  Laboratory tests in December 1997 were repeatedly reactive for hepatitis C repeatedly antibodies.  A December 1997 VA record contained a positive human immunodeficiency virus (HIV) result.  The Veteran had reported a negative test result earlier that summer.  The Veteran reported that he had used drugs and alcohol since he was thirteen.  An October 2000 VA record showed a diagnosis of hepatitis C.  An April 2002 clinical treatment note recorded diagnoses of hepatitis-C virus (HCV) and HIV, diagnosed at approximately the same time in 1997, along with significant risk factor of a prior history of IV drug use from 1986 to 1991. 

The Board acknowledges the Veteran's statements that he contracted hepatitis C from a tattoo, donating blood, inoculation and vaccinations in service or intravenous drug use.  Indeed, he is competent to report getting a tattoo, donating blood, as well as intravenous drug use and medical treatment in service.  However, stating the tattoo tools or needles in service contained hepatitis involves a complex medical issue that the Veteran is not competent to address.  He has no way of knowing, and has provided no evidence establishing or even suggesting that any needle or equipment reportedly used for purposes of providing vaccinations, tattooing or donating blood in service was actually contaminated, nor has he been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manner alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, VA sought a medical opinion discussing, in part, the Veteran's contentions.  However, the preponderance of the most probative evidence is against the claim.

On VA hepatitis examination in July 2011, the Veteran reported that during service he donated blood twice, he was inoculated and vaccinated, he used IV drugs and got a tattoo.  The examiner indicated that the post-service treatment records after December 1982 noted IV drug use and anal sex after service, along with a history of illicit drug use prior to service.  The examiner also noted that the service treatment records documented treatment for ETOH abuse in March 1982.  After service in 1982 the Veteran became ill in 1982 for no apparent reason with unidentified skin rash and urticaria.  Laboratory test results at that time, including a test for Immune Complex by ClQ, were reported as "none detected" which meant that the results were very low.  However, the examiner indicated that the laboratory findings were of no significance in determining the onset of or causative factor in the development of hepatitis C because liver disease must be severe before there is a detectable decrease in plasma levels.  The Veteran was diagnosed with hepatitis C and HIV in 1997.  The examiner identified numerous risk factors for contracting hepatitis C, and for which the Veteran reported positively, including illicit IV drug use, HIV infection, and a history of multiple sex partners or sexually transmitted diseases.  The examiner identified less commonly occurring risk factors such as use of illicit nonintravenous drugs and tattoos or body piercings.  The examiner also noted that the Veteran had chronic ETOH abuse, which was not a risk factor but could result in significant liver disease.  The examiner found that given the Veteran's multiple risk factors for the development of hepatitis C, it was not possible to identify which risk factor lead to the development of the disease as it took years before clinical manifestations became manifest.  The examiner determined, however, that given the lengthy period for the development of severe liver pathology in hepatitis C this finding would favor a much earlier onset of infection prior to the reported tattooing in service.  

In an addendum opinion report in January 2012, the examiner opined that it was unlikely that the Veteran's hepatitis C was causally or etiologically related to the his military service, including his in-service tattoo.  The examiner explained that the  Veteran most likely contracted hepatitis C secondary to IV drug use.  This would be a much more common mode of transmission for the hepatitis C virus.  

Thereafter, in April 2016 the Board sought an expert opinion from a VHA specialist to further address the Veteran's contentions, discuss risk factors, and address testing available in 1982 and 1997 for detecting hepatitis C virus.
In a report dated in June 2016, the VHA physician, a specialist in gastroenterology and hepatology, opined that in light of continued IV drug use of many years, in particular the years before, during and after service, which was the strongest risk factor for contracting hepatitis C and therefore the likely etiology in the Veteran's case, it was at least as likely as not that the onset of the Veteran's infection occurred before, during or after service.  The VHA specialist stated that he was unable to pinpoint the exact year of infection, however, the majority of patients became infected within the first year or two of IV drug use.  In support of the opinion, the VHA specialist noted that the evidence documented IV drug use at least four years prior to service induction, as well as during and after service, with formal diagnoses of HCV and HIV in 1997.  The VHA specialist listed recognized risk factors associated with hepatitis C infection, including IV drug use.  The VHA specialist remarked that notably, absent from the list, were tattoos.  In this regard, although it was conceivable that tattooing could be responsible for some hepatitis C infection, the risk was generally low and studies had not shown a significant association.  Furthermore, sexual transmission was more likely when the partner was infected with the virus.  Although not impossible, it was much less likely in the presence of clear risks, such as IV drug use, and did not play a significant role in the assessment of etiology or infection estimates.  The VHA specialist added that alcohol use was in no way associated with hepatitis C infection.  As for tests available to detect hepatitis C, such tests were available since 1992.  However, the availability of the test or a formal diagnosis of hepatitis C in 1997 was not helpful in identifying the year he became infected as most patients were asymptomatic for many years after being infected.  The fact that the Veteran's liver enzymes were elevated in 1982 did not prove that he was infected at that time or during service.  The VHA specialist indicated that the Veteran most likely became infected with hepatitis C during his early years of IV drug use prior to service, as most patients became infected within the first couple of years of injection drug use.  Finally, the VHA specialist stated that plasma donors with elevated liver enzymes were usually excluded from donation, which would explain why the Veteran was rejected as a plasma donor in 1983 or 1984.    

After a request for clarification, the VHA specialist provided an addendum opinion in August 2016, wherein pursuant to the Board's request, he ranked the risk factors in the relative order in which they were likely to be the cause of the Veteran's  hepatitis C.  The VHA specialist reiterated that once IV drug use was identified as a risk factor, infection occurred within the first year of injection drug use and other risk factors became nearly irrelevant as the degree of risk was substantially lower.  The VHA specialist explained that blood exposure was necessary for infection.  In this regard, transmission through tattoos or sexual contact was so infrequent that usually other factors would have to come into play, such as concomitant sexually transmitted diseases.  The VHA specialist concluded that in the Veteran' case IV drug use was the mode of transmission and other risks documented would be at least several fold lower in numerical terms.  The VHA specialist addressed the Veteran's contentions that he may have contracted hepatitis C when he donated blood in service and stated that blood donation, as opposed to receiving a blood transfusion, was not considered a risk factor for contracting hepatitis C, and no such cases were documented.  Moreover, as single use items were routinely used in the process of blood donation during the time the Veteran was in service, it was not conceivable that transmission of hepatitis C could have occurred.  The VHA specialist noted that hepatitis C tests had been available since 1992 and none were available in 1982.  In fact, at that time the term hepatitis C did not exist, it was either called non-A/non-B hepatitis.  

The VHA specialist's opinion was based on a thorough review of the claims file and provided a detailed rationale for the opinions provided, and reference to the current medical literature, which was applied to the specific facts of the case.  The opinion is well reasoned, detailed, consistent with the other evidence of record, to include the findings of the VA examiner in 2011 and 2012, and included consideration of the relevant history and the Veteran's contentions.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-4 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, the file does not contain any competent medical evidence or opinion which rebuts this opinion or otherwise diminishes its probative weight. 

The competent evidence of record shows that the most likely etiology of his hepatitis C is his intravenous drug use.  To the extent that the Veteran incurred hepatitis C due to intravenous drug use in-service the use of illegal drugs during service constitutes willful misconduct, and therefore he did not contract the disease in the line of duty.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. §§ 3.301, 3.1(m)-(n).

In the absence of competent medical evidence linking the Veteran's hepatitis C to service, service connection for hepatitis C must be denied.  As the Board may consider only competent, medical evidence to support its findings as to questions involving a medical diagnosis that is not capable of lay observation, and of medical causation where lay assertion on medical causation is not competent evidence, in the absence of competent medical evidence that associates hepatitis C to service, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


